COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Neal Everett Bland v. The State of Texas

Appellate case number:      01-16-00117-CR

Trial court case number:    1372425

Trial court:                185th District Court of Harris County

       On March 14, 2017, we granted appointed counsel Thomas Lewis’s motion to
substitute and directed the Clerk of this Court to note Carvana Hicks Cloud’s withdrawal
as appellant’s retained counsel and substitute Thomas Lewis as appointed counsel for
appellant on the docket of this Court. We further ordered Lewis, no later than April 13,
2017, to notify the Court of his intent to adopt the Appellant’s Brief, filed on November
30, 2016, or to file an amended brief on appellant’s behalf. Appellant has filed a motion
for an extension of time to file an amended brief or notify the Court of his intent to adopt
the previously filed brief. Appellant also requests that the Court “issue an order to
Carvana Cloud to promptly return the trial record to the District Clerk’s Office.”
      We grant appellant’s motion for an extension of time. Appointed counsel,
Thomas Lewis, is directed to notify the Court that he adopts the Appellant’s Brief, filed
on November 30, 2016, or to file an amended brief on appellant’s behalf no later than
June 12, 2017.
        We deny appellant’s request for an order of this Court directing Cloud to return
the trial record to the district clerk’s office. Counsel may contact the Clerk of this Court
regarding obtaining the appellate record or access the record, other than sealed records or
electronic exhibits, through the Texas Appellate Management and eFiling System
(TAMES) Attorney Portal.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court
Date: April 20, 2017